 Case 19-21510       Doc 31     Filed 10/30/19       Entered 10/30/19 14:11:57    Page 1 of 3



                     UNITED STATES BANKRUPTCY COURT
                          DISTRICT OF CONNECTICUT
                             HARTFORD DIVISION
__________________________________________
IN RE: ONLINEAUTOPARTS.COM, LLC            : CHAPTER 7
       Debtor                              :
                                           : CASE NO.: 19-21510 (JJT)
                                          :
__________________________________________:
SPONZO ENTERPRISES LLC                    :
      Movant                              :
                                          :
V.                                         :
                                           :
ONLINEAUTOPARTS.COM, LLC                   :
ANTHONY S. NOVAK, TRUSTEE                  :
      Respondents                          :
__________________________________________: OCTOBER 30, 2019

            OBJECTION/RESPONSE TO MOTION FOR RELIEF FROM STAY

       OnlineAutoParts.com, LLC, the Debtor in the above-captioned proceeding, by and

through undersigned counsel, pursuant to Bankruptcy Rule 9006(d), hereby objects to the Motion

For Relief From Automatic Stay of Sponzo Enterprises LLC (Doc. 25), for the following

reasons:

       1.      The Movant is the landlord of commercial real property leased by the Debtor

which was used as a warehouse and distribution center for the Debtor’s inventory, which is still

located on site.

       2.      Prior to the Petition Date the Movant commenced a summary process action

which was stayed by the filing of the Debtor’s chapter 7 case.

       3.      Although the Movant does not object to the Movant’s request to modify the

automatic stay to allow it to proceed with its summary process action, the Movant’s proposed

order proposes additional relief which is substantive in nature, i.e., “allowing the landlord to

regain possession of its rental premises.”

                                                 1
 Case 19-21510        Doc 31        Filed 10/30/19       Entered 10/30/19 14:11:57    Page 2 of 3



       4.      Accordingly, the motion requests or proposes relief which is beyond the

permissible scope of a motion for relief from stay.

       5.      In its summary process action, the Movant has claimed statutory forfeiture rights

to the contents of the leasehold.

       6.      Allowing the Movant immediate possession of the leasehold would effectively

allow the Movant to take possession of such personal property without obtaining an appropriate

order from the housing court, and could disrupt the distribution of said property to secured

creditors and other parties with a superior interest in the property.

       WHEREFORE the Debtor prays that the Movant’s motion for relief from stay be denied.

       Dated at Avon, Connecticut this 30th day of October, 2019.


                                                           /s/ Edward P. Jurkiewicz____________
                                                          Edward P. Jurkiewicz ct04779
                                                          Lawrence & Jurkiewicz, LLC
                                                          30 East Main Street
                                                          Avon, CT 06001
                                                          (860) 299-6263 (telephone)
                                                          (860) 677-5005 (fax)
                                                          Federal Bar Number ct04779
                                                          edwardjurkiewicz@sbcglobal.net




                                                     2
 Case 19-21510       Doc 31     Filed 10/30/19       Entered 10/30/19 14:11:57       Page 3 of 3




                                CERTIFICATE OF SERVICE

       I hereby certify that, on October 30, 2019, a copy of the foregoing pleading was filed

electronically and served by mail on anyone unable to accept electronic filing. Notice of this

filing will be sent by e-mail to all parties by operation of the Court’s electronic filing system or

by mail to anyone unable to accept electronic filing as indicated on the Notice of Electronic

Filing. Parties may access this filing through the Court’s CM/ECF System.

       Dated at Avon, Connecticut this 30th day of October, 2019.


                                                       /s/ Edward P. Jurkiewicz____________
                                                      Edward P. Jurkiewicz ct04779
                                                      Lawrence & Jurkiewicz, LLC
                                                      30 East Main Street
                                                      Avon, CT 06001
                                                      (860) 299-6263 (telephone)
                                                      (860) 677-5005 (fax)
                                                      Federal Bar Number ct04779
                                                      edwardjurkiewicz@sbcglobal.net




                                                 3
